 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
     GEORGE HERNANDEZ,                      )   Case No. 2:20-cv-09452-MCS (JDE)
12                                          )
                                            )
13                     Petitioner,          )   ORDER ACCEPTING FINDINGS
                                            )
14                                          )   AND RECOMMENDATION OF
                       v.                   )   UNITED STATES MAGISTRATE
15                                          )   JUDGE
                                            )
16   PATRICK COVELLO, Warden,               )
                                            )
17                                          )
                       Respondent.          )
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files
20   herein, including the Petition (Dkt. 1), the operative First Amended Petition
21   (Dkt. 11), Respondent’s Answer to the First Amended Petition (Dkt. 14) and
22   supporting records, Petitioner’s Traverse (Dkt. 16), Petitioner’s Motion for
23   Discovery (Dkt. 17), and the Report and Recommendation of the United
24   States Magistrate Judge (Dkt. 19). No party filed timely objections to the
25
     Report and Recommendation. The Court accordingly accepts the findings and
26
     recommendation of the Magistrate Judge.
27
     ///
28
